Case 1:18-cv-01689-CFC-SRF Document 427 Filed 06/21/21 Page 1 of 2 PageID #: 3311


                         MORRIS, NICHOLS, ARSHT          &    TUNNELL   LLP

                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX

  MEGAN E. DELLINGER
  (302) 351-9366
  mdellinger@morrisnichols.com


                                           June 21, 2021

  BY CM/ECF AND HAND DELIVERY

  The Honorable Colm F. Connolly
  United States District Court
  for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

       Re:         Boehringer Ingelheim Pharms. Inc. et al. v. Mankind Pharma Ltd. et al.,
                   C.A. No. 18-1689 (CFC) (consolidated)

  Dear Judge Connolly:

        This firm, together with Kirkland & Ellis LLP, represents Boehringer in the
  above-captioned matter. We write to provide additional information regarding the
  new developments that may affect the timing and scope of trial with respect to a
  subset of the asserted patents referenced in defendants’ letter (D.I. 426).

         On Friday June 11, 2021, the FDA finalized product label amendments for
  Boehringer’s empagliflozin products. It is not yet known whether, when and to what
  extent some or all of the defendants will adopt those amendments into their proposed
  ANDA product labels. The outcome of those questions may impact whether it
  makes sense for the currently scheduled trial to include two or three of the five
  asserted patents that are directed to methods of treatment. On Tuesday, June 15,
  Boehringer informed the defendants of the label amendment and its thoughts on how
  to proceed, with the hope that the parties could soon jointly approach the Court with
  a proposal (or proposals). As of yet, defendants have not provided Boehringer with
  their views, which we understand they are still discussing.
Case 1:18-cv-01689-CFC-SRF Document 427 Filed 06/21/21 Page 2 of 2 PageID #: 3312

  The Honorable Colm F. Connolly
  June 21, 2021
  Page 2

         The parties were unable to agree to include that the recent development was a
  label change in a joint submission. Boehringer thought the Court may benefit by
  knowing the above context before convening a call, should the Court do so.
  Boehringer agrees a teleconference with the Court makes sense and would be happy
  to prepare a written submission for the Court if that would be helpful.

                                        Respectfully,

                                        /s/ Megan E. Dellinger

                                        Megan E. Dellinger (#5739)

  cc:   Clerk of the Court (via hand delivery)
        All Counsel of Record (via CM/ECF and electronic mail)
